                                                                                                                                                     I I

AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of 1
                                                                                                                                                     ) Ii
                                                                                                                                                       I!
                                                                                                                                                       I:
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA                                                                         11

                                                                                                                                                       I
                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     V.                                        (For Offenses Committed On or After November 1, 1987)


                Oscar Eduardo Gutierrez-Rivera                                 Case Number: 3:19-mj-23868

                                                                               Anthony Edward Colombo
                                                                               Defendant's Attar ey


REGISTRATION NO. 8915 6298                                                                                  FILED
THE DEFENDANT:                                                                                               SEP 1 8 2019
 [:gJ pleaded guilty to count( s) 1 of Complaint
 •      was found guilty to count (s)                                                     CLERK, U.S. DISTRICT COURT
                                                                                1..........               '...... ......      ..
        after a plea of not guilty.                                              BY                                      DEPUTY
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

 •      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •      Count(s)
                   ------------------
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                 \/
                              .. EJ\ TIME SERVED                         •    _ _ _ _ _ _ _ _ _ _ days

 [:gJ Assessment: $10 WAIVED [:gJ Fine: WAIVED
 [:gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Wednesday, September 18, 2019




                                                                             UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                       3: 19-mj-23868
